DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, & 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al. (US PG Pub 2014/0065843; hereafter ‘843).
Claim 1: ‘843 is directed towards a method (title), comprising:
dispensing a first layer of solvent on a semiconductor substrate while spinning at a first speed for a first time period (see ¶ 27-33 & Figs. 7 & 8);
dispensing the solvent on the semiconductor substrate while spinning at a second speed for a second time period so as to transform the first layer to a second layer of the solvent (see ¶ 27-33 & Figs. 7 & 8);
dispensing the solvent on the semiconductor substrate while spinning at a third speed for a third time period so as transform the second layer to a third layer of the solvent (see ¶ 27-33 & Figs. 7 & 8);
dispensing the solvent on the semiconductor substrate while spinning at a fourth speed for a fourth time period so as transform the third layer to a fourth layer of the solvent (see ¶ 27-33 & Figs. 7 & 8); and
dispensing a first layer of photoresist on the fourth layer of the solvent while spinning at a fifth speed for a fifth time period (¶ ¶ 27-33 & Figs. 7 & 8).
Claim 6: The third speed is greater than the first speed (¶ 36), wherein the first speed is greater than the second speed (¶ 36), and wherein the second speed is greater than the fourth speed (¶ 31).
Claim 10: ‘843 is directed towards a method (title), comprising:
dispensing a first layer of solvent on a semiconductor substrate while spinning at a first speed for a first time period (see ¶ 27-33 & Figs. 7 & 8);
dispensing the solvent on the semiconductor substrate while spinning at a second speed for a second time period so as to transform the first layer to a second layer of the solvent (see ¶ 27-33 & Figs. 7 & 8);
dispensing the solvent on the semiconductor substrate while spinning so as to transform the second layer to a third layer of the solvent (see ¶ 27-33 & Figs. 7 & 8);
dispensing the solvent on the semiconductor substrate while spinning at a third speed for a third time period so as transform the third layer to a fourth layer of the solvent (see ¶ 27-33 & Figs. 7 & 8);
dispensing the solvent on the semiconductor substrate while spinning at a fourth speed for a fourth time period so as transform the fourth layer to a fith layer of the solvent (see ¶ 27-33 & Figs. 7 & 8); and
dispensing a first layer of photoresist on the fifth layer of the solvent while spinning at a fifth speed for a fifth time period (¶ ¶ 27-33 & Figs. 7 & 8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5, 7, 8, & 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘843.
Claims 2-5, 11-14,: ‘843 teaches that the first, second, third, fourth, and fifth specific speeds are optimizable and based on design choice (¶s 27-33).
It would have been obvious to one of ordinary skill in the art at the time of filing to optimize the specific speeds based on the desired design choices because it is prima facie obvious to optimize art recognized optimizable variables to obtain desired results. MPEP §2144.05 (II).
Claim 7: ‘843 teaches that the time periods are based on design requirements (¶ 32).
It would have been obvious to one of ordinary skill in the art at the time of filing to optimize the specific speeds based on the desired design choices because it is prima facie obvious to optimize art recognized optimizable variables to obtain desired results. MPEP §2144.05 (II).
Claim 8: The time periods may all be the same (¶ 28) and the first time period is less than about 2 seconds (¶ 29).
I.e. the sum of first, second, third, and fourth time period is less than 8 seconds.
Although the taught range of less than 8 seconds is not explicitly the claimed range of 0.6-12 seconds, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 15: ‘843 teaches that the specific speeds are optimizable and based on design choice (¶s 27-33).
It would have been obvious to one of ordinary skill in the art at the time of filing to optimize the specific speeds based on the desired design choices because it is prima facie obvious to optimize art recognized optimizable variables to obtain desired results. MPEP §2144.05 (II).
Claim 16: ‘843 teaches that the time periods are based on design requirements (¶ 32).
It would have been obvious to one of ordinary skill in the art at the time of filing to optimize the specific speeds based on the desired design choices because it is prima facie obvious to optimize art recognized optimizable variables to obtain desired results. MPEP §2144.05 (II).
Claim 17: The time periods may all be the same (¶ 28) and the first time period is less than about 2 seconds (¶ 29).
I.e. the sum of first, second, third, and fourth time period is less than 8 seconds.
Although the taught range of less than 8 seconds is not explicitly the claimed range of 0.6-12 seconds, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 18: ‘843 is directed towards a method (title), comprising:
dispensing a first layer of solvent on a semiconductor substrate while spinning at a first speed for a first time period (see ¶ 27-33 & Figs. 7 & 8);
dispensing the solvent on the semiconductor substrate while spinning at a second speed for a second time period so as to transform the first layer to a second layer of the solvent (see ¶ 27-33 & Figs. 7 & 8);
dispensing the solvent on the semiconductor substrate while spinning at a third speed for a third time period so as transform the second layer to a third layer of the solvent (see ¶ 27-33 & Figs. 7 & 8);
dispensing the solvent on the semiconductor substrate while spinning at a fourth speed for a fourth time period so as transform the third layer to a fourth layer of the solvent (see ¶ 27-33 & Figs. 7 & 8); and
dispensing a first layer of photoresist on the fourth layer of the solvent while spinning at a fifth speed for a fifth time period (¶ ¶ 27-33 & Figs. 7 & 8).
The third speed is greater than the first speed (¶ 36), wherein the first speed is greater than the second speed (¶ 36), and wherein the second speed is greater than the fourth speed (¶ 31).
‘843 teaches that the time periods are based on design requirements (¶ 32).
It would have been obvious to one of ordinary skill in the art at the time of filing to optimize the specific speeds based on the desired design choices because it is prima facie obvious to optimize art recognized optimizable variables to obtain desired results. MPEP §2144.05 (II).
Claim 19: ‘843 teaches that the first, second, third, fourth, and fifth specific speeds are optimizable and based on design choice (¶s 27-33).
It would have been obvious to one of ordinary skill in the art at the time of filing to optimize the specific speeds based on the desired design choices because it is prima facie obvious to optimize art recognized optimizable variables to obtain desired results. MPEP §2144.05 (II).
Claim 20: The time periods may all be the same (¶ 28) and the first time period is less than about 2 seconds (¶ 29).
I.e. ‘843 provides a maximum when all are the same and the sum of first, second, third, and fourth time period is less than 8 seconds.
Although the taught range of less than 8 seconds is not explicitly the claimed range of 0.6-12 seconds, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over ‘843 as applied above, and further in view of Liu et al. (US PG Pub 2009/0227120 ; hereafter ‘120).
Claim 9: ‘843 does not provide a flow rate for the solvent during the process.
However, ‘120, which is also directed towards forming a photoresist layer (title) with the use of a pre-wet solvent (abstract) discloses that flow rate is dependent on the desired amount of the solvent and the spin speed (see ¶s 44 & 53) and notes that 80 mL/m flow rate is a known flow rate in the art (¶s 44 & 53).
It would have been obvious to one of ordinary skill in the art at the time of filing to use a flow rate of 80 mL/m during the process of ‘843 because it is an art recognized flow rate which is recognized as suitable for forming a pre-wet layer of solvent in the art would have predictably been suitable in ‘843.
Additionally, ‘120 recognizes that flow rate is a result-effective variable based on the desired amount of solvent and it is obvious to optimize the flow rate to obtain the desired amount of solvent. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II)(B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/           Primary Examiner, Art Unit 1759